 



SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (the “Agreement”) is entered into as of the 8th day of
June, 2017 by and between Anthony Lougee (“Lougee”) and Dataram Corporation, a
Nevada corporation, and subsidiaries (“Dataram” and together with its
subsidiaries, the “Company”).

 

WHEREAS, Lougee is employed as the Chief Financial Officer of Dataram and Chief
Financial Officer of the Company’s subsidiary Dataram Memory;

 

WHEREAS, the Company and Lougee are parties to an employment agreement dated
July 31, 2015 (the “Employment Agreement”) (the “Employment Agreement”), a
change in control severance agreement dated July 31, 2015 (the “Severance
Agreement”) and an Incentive Agreement dated February 7, 2017 (the “Incentive
Agreement”);

 

WHEREAS, Dataram has concluded a series of transactions pursuant to an Agreement
and Plan of Merger, as amended, with Dataram Acquisition Sub, Inc., a Nevada
corporation, and U.S. Gold Corp., a Nevada corporation (the “Transaction”) as
more fully described in that certain Registration Statement on Form S-4 (File
No. 333-215385) declared effective by the SEC on March 7, 2017 (the “S-4”) which
describes, among other things, the rights of Lougee upon termination by the
Company to receive a cash payment as agreed in the estimated amount of $200,000
(in addition to vesting of equity and health and welfare benefits (collectively,
the “Separation Payments”);

 

WHEREAS, the Company and Lougee desire to enter into this Agreement providing
for payment to Lougee of the Separation Benefits and to provide for Lougee’s
ongoing continued service to the Company as Chief Financial Officer of the
Company on an “at will basis”.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereby agree as follows:

 

1. Termination Date. Lougee acknowledges that his last day of service with the
Company as an officer or employee of the Company will be June 6, 2017, (the
“Termination Date”) and Lougee hereby resigns as Chief Financial Officer of the
Company and all other positions and titles held with the Company (including
subsidiaries) Lougee further understands and agrees that, as of the Termination
Date, he will be no longer authorized to conduct any business on behalf of the
Company as an executive or employee or to hold himself out as an officer of the
Company or its subsidiaries except as otherwise provided herein. Any and all
positions and/or titles held by Lougee with the Company or any Subsidiaries of
the Company will be deemed to have been resigned as of the Termination Date,
except as otherwise provided herein.

 

2. Severance Payment. As severance, the Company shall pay or provide to Lougee
the following benefits as the sole and exclusive payments by the Company and in
lieu of any and all payments or obligations of the Company whatsoever,
including, without limitation, any and all separation payments, or Separation
Payments, under the Employment Agreement, Severance Agreement or Incentive
Agreement, as described in the S4, pursuant to any Company policy or procedure,
or otherwise (other than as required under any applicable statute, rule or
regulation):

 

   

 



 

(i) $221,718, with such amount payable within 10 days following the Termination
Date.

 



(ii) Lougee’s outstanding and unvested options, if any, shall vest in three
equal installments commencing on the Termination Date.

 

Lougee shall be responsible for the payment of all payroll taxes, Medicare and
other taxes, and shall indemnify the Company with respect to the payment of all
such amounts. Except as otherwise set forth herein, Lougee will not be entitled
to payment of any bonus, vacation or other incentive compensation. Any tax,
penalties or interest as a result thereof shall be the sole responsibility of
Lougee who agrees to indemnify and hold harmless the Company with respect
thereto.

 

3. Reserved.

 

4. Lougee’s Release. In consideration for the payments and benefits described
above and for other good and valuable consideration, Lougee hereby releases and
forever discharges the Company and its subsidiaries, as well as its affiliates
and all of their respective directors, officers, employees, members, agents, and
attorneys, of and from any and all manner of actions and causes of action,
suits, debts, claims, and demands whatsoever, in law or equity, known or
unknown, asserted or unasserted, which he ever had, now has, or hereafter may
have on account of his employment with the Company, the termination of his
employment with the Company, and/or any other fact, matter, incident, claim,
injury, event, circumstance, happening, occurrence, and/or thing of any kind or
nature which arose or occurred prior to the date when he executes this
Agreement, including, but not limited to, any and all claims for wrongful
termination; breach of any implied or express employment contract; unpaid
compensation of any kind; breach of any fiduciary duty and/or duty of loyalty;
breach of any implied covenant of good faith and fair dealing; negligent or
intentional infliction of emotional distress; defamation; fraud; unlawful
discrimination, harassment; or retaliation based upon age, race, sex, gender,
sexual orientation, marital status, religion, national origin, medical
condition, disability, handicap, or otherwise; any and all claims arising under
arising under Title VII of the Civil Rights Act of 1964, as amended (“Title
VII”); the Equal Pay Act of 1963, as amended (“EPA”); the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); the Americans with Disabilities Act
of 1990, as amended (“ADA”); the Family and Medical Leave Act, as amended
(“FMLA”); the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”); the Sarbanes-Oxley Act of 2002, as amended (“SOX”); the Worker
Adjustment and Retraining Notification Act of 1988, as amended (“WARN”); and/or
any other federal, state, or local law(s) or regulation(s); any and all claims
for damages of any nature, including compensatory, general, special, or
punitive; and any and all claims for costs, fees, or other expenses, including
attorneys’ fees, incurred in any of these matters (the “Release”). The Company
acknowledges, however, that Lougee does not release or waive any rights to
contribution or indemnity under this Agreement to which he may otherwise be
entitled. The Company also acknowledges that Lougee does not release or waive
any claims, and that he retains any rights he may have, to any vested 401(k)
monies (if any) or benefits (if any), or any other benefit entitlement that is
vested as of the Termination Date pursuant to the terms of any Company-sponsored
benefit plan governed by ERISA. Nothing contained herein shall release the
Company from its obligations set forth in this Agreement.

 

 2 

 



 

5. Company Release. In exchange for the consideration provided for in this
Agreement, the Company irrevocably and unconditionally releases Lougee of and
from all claims, demands, causes of actions, fees and liabilities of any kind
whatsoever, which it had, now has or may have against Lougee, as of the date of
this Agreement, by reason of any actual or alleged act, omission, transaction,
practice, conduct, statement, occurrence, or any other matter, within the
reasonable scope of Lougee’s employment. The Company represents that, as of the
date of this Agreement, there are no known claims relating to Lougee. The
Company agrees to indemnify Lougee against any future claims to the extent
permitted under the Company’s bylaws. Notwithstanding the foregoing, this
release does not include any fraud, gross negligence, material misrepresentation
or the Company’s right to enforce the terms of this Agreement nor does this
release include the release of any obligation of Lougee to repay or surrender
any benefits received by him as a result of the occurrence of any restatement of
any Company financial results from which any benefit derived by Lougee shall
have been determined, including pursuant to the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 or any other applicable law

 

6. Confidential Information. Lougee understands and acknowledges that during the
course of his employment by the Company, he had and will have access to
Confidential Information (as defined below) of the Company. Lougee agrees that,
for a period of two (2) years from the Termination Date, he shall not (a) use
Confidential Information for any purpose other than in connection with services
provided under this Agreement or (b) disclose Confidential Information to any
person or entity other than to the Company or persons or entities to whom
disclosure has been authorized by the Company. As used herein, “Confidential
Information” means all information of a technical or business nature relating to
the Company or its affiliates, including, without limitation, trade secrets,
inventions, drawings, file data, documentation, diagrams, specifications,
know-how, processes, formulae, models, test results, marketing techniques and
materials, marketing and development plans, price lists, pricing policies,
business plans, information relating to customer or supplier identities,
characteristics and agreements, financial information and projections, flow
charts, software in various stages of development, source codes, object codes,
research and development procedures and employee files and information;
provided, however, that “Confidential Information” shall not include any
information that (i) has entered the public domain through no action or failure
to act of Lougee; (ii) was already lawfully in Lougee’s possession without any
obligation of confidentiality; (iii) subsequent to disclosure hereunder is
obtained by Lougee on a non-confidential basis from a third party who has the
right to disclose such information to Lougee; or (iv) is ordered to be or
otherwise required to be disclosed by Lougee by a court of law or other
governmental body; provided, however, that the Company is notified of such order
or requirement and given a reasonable opportunity to intervene.

 

7. Applicable Law and Dispute Resolution. Except as to matters preempted by
ERISA or other laws of the United States of America, this Agreement shall be
interpreted solely pursuant to the laws of the State of New York, exclusive of
its conflicts of laws principles. Each of the parties hereto irrevocably submits
to the exclusive jurisdiction of the courts of the State of New York, for the
purposes of any suit, action, or other proceeding arising out of this Agreement
or any transaction contemplated hereby.

 

 3 

 



 

8. Non-Competition; Non-Solicitation; Non-Disparagement.

 

(i) Non-Compete. Lougee hereby covenants and agrees that Lougee will not, for a
period of two (2) years immediately after the Termination Date, without the
prior written consent of the Company, directly or indirectly, on his own behalf
or in the service or on behalf of others, whether or not for compensation,
engage in any business activity, or have any interest in any person, firm,
corporation or business, through a subsidiary or parent entity or other entity
(whether as a shareholder, agent, joint venturer, security holder, trustee,
partner, consultant, creditor lending credit or money for the purpose of
establishing or operating any such business, partner or otherwise) with any
Competing Business in the Covered Area. For the purpose hereof “Competing
Business” means any provider of memory products or memory performance solutions
other than Dataram Memory if Lougee is providing services to Dataram Memory as
set forth herein or pursuant to any other agreement by and between Lougee and
the Company, any other business engaged in or planned by the Company on the date
hereof and within a period of two (2) years prior to the date hereof, and any
mining or resource business conducted by or similar to the business of U.S Gold
and its subsidiaries and (ii) “Covered Area” means all geographical areas of the
United States and foreign jurisdictions where Company then has offices and/or
sells its products directly or indirectly through distributors and/or other
sales agents. Notwithstanding the foregoing, Lougee may own shares of companies
whose securities are publicly traded, so long as ownership of such securities do
not constitute more than one (1%) percent of the outstanding securities of any
such company.

 

(ii) Non-Solicitation and Non-Disparagement. Lougee further agrees that Lougee
will not, for a period of two (2) years immediately after the Termination Date,
divert any business of the Competing Business of the Company and/or its
affiliates or any customers or suppliers of the Company and/or the Company’s
and/or its affiliates’ with respect to the Competing Business to any other
person, entity or competitor, or induce or attempt to induce, directly or
indirectly, any person to leave his or her employment with the Company and/or
its affiliates. Lougee and the Company each agree that he and it shall not
malign, defame, blame, or otherwise disparage the other, either publicly or
privately regarding the past or future business or personal affairs of Lougee,
the Company or any other officer, director or employee of the Company.

 

9. Future Cooperation. Lougee agrees to reasonably cooperate with the Company
and its financial and legal advisors, in connection with any business matters
for which the Lougee’s assistance may be required and in any claims,
investigations, administrative proceedings or lawsuits which relate to the
Company and for which Lougee may possess relevant knowledge or information. Any
travel and accommodation expenses incurred by the Lougee as a result of such
cooperation will be reimbursed if approved in writing in advance and are
otherwise in accordance with the Company’s standard policies.

 

 4 

 



 

10. Entire Agreement. This Agreement may not be changed or altered, except by a
writing signed by both parties. Until such time as this Agreement has been
executed and subscribed by both parties hereto: (i) its terms and conditions and
any discussions relating thereto, without any exception whatsoever, shall not be
binding nor enforceable for any purpose upon any party; and (ii) no provision
contained herein shall be construed as an inducement to act or to withhold an
action, or be relied upon as such. This Agreement constitutes an integrated,
written contract, expressing the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements and understandings, oral or written, between the parties

 

11. Assignment. Lougee has not assigned or transferred any claim he is
releasing, nor has he purported to do so. If any provision in this Agreement is
found to be unenforceable, all other provisions will remain fully enforceable.
This Agreement binds Lougee’s heirs, administrators, representatives, executors,
successors, and assigns, and will insure to the benefit of all Released Parties
and their respective heirs, administrators, representatives, executors,
successors, and assigns.

 

12. Acknowledgement. Lougee acknowledges that he: (a) has carefully read this
Agreement in its entirety; (b) has been advised to consult and has been provided
with an opportunity to consult with legal counsel of his choosing in connection
with this Agreement; (c) fully understands the significance of all of the terms
and conditions of this Agreement and has discussed them with his independent
legal counsel or has been provided with a reasonable opportunity to do so; (d)
has had answered to his satisfaction any questions asked with regard to the
meaning and significance of any of the provisions of this Agreement; (e) is
signing this Agreement voluntarily and of his own free will and agrees to abide
by all the terms and conditions contained herein; and (f) following his
execution of this Agreement, he has seven (7) days in which to revoke his
release and that, if he chooses not to so revoke, this Agreement shall become
effective and enforceable on the eighth (8th) day following his execution of
this Agreement (the “Effective Date”). To revoke the Release, Lougee understands
that he must give a written revocation to the Company, within the seven (7)-day
period following the date of execution of this Agreement. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in the State of New
York, then the revocation period shall not expire until the next following day
which is not a Saturday, Sunday or legal holiday. If Lougee revokes the Release,
this Agreement will not become effective or enforceable and Lougee acknowledges
and agrees that he will not be entitled to any benefits hereunder, including in
Section 2.

 

13. Notices. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
delivered (i) personally, (ii) by first class mail, certified, return receipt
requested, postage prepaid, (iii) by overnight courier, with acknowledged
receipt, or (iv) by facsimile transmission followed by delivery by first class
mail or by overnight courier, in the manner provided for in this Section, and
properly addressed as follows:

 

  If to the Company: Dataram Corporation     777 Alexander Road     Suite 100  
  Princeton, NJ 08540     Fax:         If to Lougee: Anthony Lougee

 

 5 

 



 

14. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other parties. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

13. Counsel Representation. The Parties hereto further agree that this Agreement
has been carefully read and fully understood by them. Each Party hereby
represents, warrants, and agrees that he was represented by counsel in
connection with the Agreement, has had the opportunity to consult with counsel
about the Agreement, has carefully read and considered the terms of this
Agreement, and fully understands the same. Lougee represents, warrants and
acknowledges that he has retained independent counsel and that counsel to the
Company does not represent Lougee.

 

[signature page follows immediately]

 

 6 

 



 

IN WITNESS HEREOF, the parties hereby enter into this Agreement and affix their
signatures as of the date first above written.

 

DATARAM CORPORATION         By: /s/ Edward Karr   Name: Edward Karr   Title:
Chief Executive Officer  

 

/s/ Anthony Lougee   Anthony Lougee  

 

 7 

 

 